Citation Nr: 1622175	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-14 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for postoperative medial meniscectomy with degenerative joint disease (DJD) of the left knee.  

2.  Entitlement to an initial rating in excess of 10 percent for DJD of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to August 1962.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which assigned an initial noncompensable disability rating for the Veteran's DJD of the right knee, from November 14, 2006, to August 30, 2010, and a 10 percent disability rating from August 31, 2010 forward.  The same rating decision reduced from 20 to 10 percent, the disability rating for his left knee disorder, effective March 1, 2011.  

In a December 2013 Board decision, the 20 percent rating for the left knee was restored, effective March 1, 2011.  The claims were remanded to obtain treatment records and for a contemporaneous examination of the knees.  In a February 2014 rating decision, the 10 percent rating in effect for the left knee disorder was assigned effective from the earlier date of November 16, 2000.  In a March 2014 supplemental statement of the case (SSOC) and in a January 2016 rating decision, the 20 percent rating in effect for the left knee disorder, and the 10 percent rating in effect for the right knee disorder, were confirmed and continued.  The case has now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  


FINDINGS OF FACT

1.  The Veteran's left knee postoperative medial meniscectomy with degenerative joint disease is manifested by no more than moderate knee disability.  There is pain and limitation of motion, but he has not been shown to have flexion functionally limited to 15 degrees, or instability in the left knee, and he demonstrates full extension.  

2.  From November 14, 2006, the Veteran's right knee degenerative joint disease has been manifested by pain and limitation of motion, but he has not been shown to have flexion functionally limited to 30 degrees, or instability in the right knee during this period, and he demonstrates full extension.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for postoperative medial meniscotomy, DJD, of the left knee, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes (DCs) 5010, 5262, 5257, 5258, 5259, 5260, 5261 (2015).  

2.  The criteria for an initial evaluation in excess of 10 percent for DJD of the right knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, 4.40, 4.45, 4.59, DCs 5010, 5260, 5257, 5258, 5259, 5261 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by an October 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board further notes that the Veteran was accorded several VA medical examinations, most recently on December 27, 2013, and September 30, 2015 (and signed by the examiner on October 1, 2015).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Review of these reports reflects that they provide the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Increased Ratings - In General

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Background

The record reflects that the Veteran had a left knee condition prior to service.  However, after additional injury to the left knee during service which required surgery, service connection was established upon rating decision in April 2005.  

Numerous statements were added to the record in 2006, noting that the Veteran often fell at work due to problems with his knees.  He tried to sit as much as possible due to knee pain.  

When examined by VA in January 2007, it was noted that the Veteran used a cane and walked with a limp.  He was less ambulatory due to knee pain.  Examination showed slight medial left knee tenderness without swelling, subluxation, or lateral instability.  X-rays of both knees showed degenerative changes.  

When seen at VA in August 2008, his knee symptoms were unchanged.  He had days that he felt "terrible." His symptoms varied according to the weather.  In June 2010, he was referred at VA for evaluation of left knee pain.  He said that his knee had been bothering him off and on for several years.  It had gotten worse over the last couple of years.  It ached all of the time, but he denied any locking.  The knee sometimes gave out on him, and he was forced to use a cane to keep from falling.  

Upon VA November 2010 examination, the left knee was larger than the right.  There was no tenderness and no crepitus on flexion or extension.  The Veteran's gait was normal.  His right knee extension was 0 degrees.  Flexion was to 112 degrees with pain at the end of movement.  There was no loss of motion with repetition.  His left knee extension was 0 degrees with flexion to 85 degrees with pain at the end of movement.  There was no loss of motion with repetition.  There was no fatigue, weakness, lack of endurance, or incoordination of the knees with repetition.  X-rays continued to show degenerative changes.  A VA examiner opined in February 2011 that the Veteran's right knee condition was at least as likely as not related to the left knee.  

When examined by VA in December 2013, the claims file was reviewed by the examiner.  Bilateral knee DJD was noted.  The Veteran had flare-ups that impacted the function of the knees.  Range of motion (ROM) testing showed that the right knee had 110 degrees of flexion and 0 degrees of extension.  The left knee ROM was to 70 degrees and 0 degrees of extension.  He was able to perform repetitive use testing with 3 repetitions without additional limitation of motion.  Functional loss in both knees included less movement than normal, incoordination, impaired ability to execute skilled movements smoothly, and pain on movement.  There was bilateral tenderness or pain to palpation for joint line or soft tissues.  Strength in the knees was full at 5/5.  Joint stability tests in both knees were normal.  

Upon VA examination in 2015, the Veteran reported constant pain of 5/10 in the left knee and 3/10 in the right knee.  There were flares that occurred four times per week and were 8/10 in the left knee and 7/10 in the right knee.  Flares were made worse by damp and cold weather and prolonged standing.  Functional loss included difficulty walking down stairs and prolonged standing.  He was unable to squat.  ROM in the right knee was from 0 degrees of extension to 80 degrees of flexion.  Left knee ROM was from 0 degrees of extension to 70 degrees of flexion.  The Veteran was able to perform repetitive testing without additional function loss.  Both knees were tender.  Strength was full at 5/5, and joint stability testing showed no subluxation or lateral instability in either knee.  

Analysis

The Board has considered the applicability of each of the DCs applicable to the knees to determine whether the Veteran is entitled to a greater or separate disability rating at any point during the course of the Veteran's appeal.  Specifically at issue is whether entitlement to a rating in excess of 20 percent for postoperative medial meniscectomy with DJD of the left knee is warranted, and whether entitlement to an initial rating in excess of 10 percent for DJD of the right knee is warranted.  

As will be discussed in greater detail below, there is no evidence of ankylosis or genu recurvatum at any time for either knee during the course of the Veteran's appeal; and there has been no allegation to the contrary.  Thus, DCs 5256 and 5263 do not apply.  38 C.F.R. § 4.71a (2015).  

With these DCs excluded, the Board will first address whether the Veteran is entitled to a greater rating based on the DCs applicable to limitation of motion of the knees.  Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

The normal ROM of the knee is 0 degrees of extension and 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II (2015).  Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260 (2015).  Limitation of extension to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261 (2015).  

Turning to an evaluation of the evidence of record, the Veteran is currently in receipt of 20 for his left knee disorder based on arthritis, slight limitation of motion and painful motion, and 10 percent for his right knee disorder, based on his pain with movement.  For the reasons discussed below, the Board finds that the Veteran's claim for schedular ratings in excess of 20 and 10 percent must be denied.  

First, as to the left knee, there is no competent evidence to show that left leg flexion is limited to 15 degrees.  As to the right knee, there is no competent evidence to show that right leg flexion is limited to 30 degrees.  At their most limited, the Veteran demonstrated right knee flexion to 80 degrees with pain and left knee flexion to 70 degrees with pain at the 2015 examination.  Thus, a disability rating in excess of 20 percent for the left knee is therefore unavailable to the Veteran under the limitation of flexion code.  Similarly, a disability rating in excess of 10 percent for the right knee is unavailable to the Veteran pursuant to 38 C.F.R. § 4.71a, DCs 5260 (2015).  

Turning to limitation of extension, the Veteran has demonstrated full extension (0 degrees) in both knees throughout.  Clearly, such findings do not warrant the assignment of separate compensable ratings for either knee.  

A 20 percent rating may be assigned pursuant to DC 5262 for moderate impairment of the tibia and fibula.  For an increased rating, the evidence would have to show marked knee or ankle disability.  As summarized in the medical findings above, there is no current loss of strength in the left knee and all stability tests were normal.  ROM is limited as described above.  Marked knee disability is not shown to warrant a 30 percent rating in the left knee.  As for the right knee, this code does not provide a basis for a higher rating as moderate impairment of the tibia and fibula is not shown.  Thus, for either knee, an increased rating is not warranted pursuant to 38 C.F.R. § 4.71a, DC 5262.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 (2015).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40 (2015).  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  

Here, the Veteran was assigned a 20 percent rating under DC 5260 for left knee arthritis, limitation or motion and painful motion and a 10 percent rating under DC 5260 for the right knee based entirely on functional limitation as a result of pain, to include during periods of flare-ups.  While a 20 percent rating was assigned for the left knee under DC 5260, it is clear that he would not warrant a rating in excess of 20 percent under any of the other applicable DCs.  Similarly, in the right knee, while there is some limitation of flexion, it is not to the degree to result in a compensable evaluation, but the Veteran did report pain and lack of endurance with regard to the knee, and he stated that it would manifest flare-ups.  Based on the Veteran's reported symptoms, he was given a 10 percent rating under DC 5260.  The Board concurs that the functional limitation should be taken into account, but does not find a basis to assign a rating in excess of 20 percent for the left knee or in excess of 10 percent for the right knee.  

To this end, the Board notes that even if ROM is limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40 (2015).  In this case, pain is evident, but the evidence did not show functional limitation such that it could be argued that flexion was limited to the equivalent of 15 degrees in the left knee or to 30 degrees in the right knee.  As noted, even with pain and after repetitive motion testing, the Veteran still consistently demonstrated ROM in excess of what would be required for even a noncompensable rating under the schedular rating criteria.  Therefore, a rating in excess of 20 percent (left knee) or 20 percent (right knee) is not warranted based on limitation of motion.  

Limitation of motion and instability of the knee may also be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  

Recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 5257 (2015).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities. Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  When the semilunar cartilage (that is, the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258 (2015).  

Turning to the facts in this case, the examination reports of record, as summarized above, have all noted that while the Veteran has reported some instability while walking, there has been no recurrent subluxation or lateral instability upon VA testing.  See VA examination reports in 2010, 2013, and 2015.  Therefore, separate ratings for instability or recurrent subluxation for either knee are not warranted.  

When the semilunar cartilage (that is, the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint, a 20 percent rating may be assigned.  38 C.F.R. § 4.71a, DC 5258.  Under DC 5259, removal of the semilunar cartilage that remains symptomatic may be assigned a 10 percent rating.  

It has been explained by VA's general counsel that DC 5259, dealing with the meniscus can be considered to be a ROM-based DC and that if paired with a second ROM based rating it could constitute pyramiding.  See VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998) (noting that DC 5259 requires consideration of sections 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion).  It would naturally follow that DC 5258, which also deals with impairment of the meniscus, could also be precluded in some instances from combination with a rating based on limitation of motion and pain, particularly since to assign a separate rating would be to assign two ratings, each of which was based at least in part on pain, which would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2015).  

Here, as discussed above, the Veteran would arguably alternatively warrant a 20 percent rating pursuant to DC 5258 in the left knee.  However, that is the maximum rating under that code and would not result in an increased rating.  As to the right knee, he was not shown to have compensable limitation of motion, but was assigned a 10 percent rating based on a finding that pain caused functional limitation that approximated a 10 percent rating.  As such, to assign a separate rating under either DC 5258 or DC 5259 would in this instance be considered pyramiding, because a rating under either 5258 and 5259 would necessarily be based largely on the Veteran's complaints of right knee pain which are already being taken into account by the 10 percent rating that was assigned for limitation of motion and pain.  

The Board has also considered whether further staged ratings are appropriate in this case.  See Hart, supra; Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board finds that the Veteran is already in receipt of a 20 percent rating in the left knee for the period of the appeal.  Similarly, as to the right knee, a 10 percent rating has been in effect throughout the rating process, and no increase under any of the relevant DCs has been demonstrated during the appeal process.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a schedular rating greater than 20 percent for postoperative medial meniscectomy with DJD of the left knee, or an initial rating greater than 10 percent for DJD of the right knee.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Final Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2015) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's knee disabilities is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DC 5258, 5260, 5261, and 5262, specifically provide for disability ratings for the Veteran's disability based on symptoms which include pain, limitation of motion and other problems associated with his knees.  See 38 C.F.R. § 4.71a (2015).  The 20 percent rating for the left knee under DC 5260 and the 10 percent rating for the right knee under DC 5260 were granted based on recognition of the Veteran's symptomatic disability characterized by pain and limitation of motion.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  

Moreover, because the assigned DCs require the Board to consider all of the Veteran's symptoms in determining whether the ROM is functionally limited, the Board is essentially tasked with considering of all of the Veteran's knee-related symptoms within the parameters of the schedular ratings that are assigned.  

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the knee disabilities with pain and limitation of motion and referral for consideration of an extraschedular evaluation is not warranted.  

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, this claim was addressed by the RO during the appeal process.  Thus, the Board finds that Rice is inapplicable.  

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 20 percent for postoperative medial meniscectomy with DJD of the left knee is denied.  

Entitlement to an initial rating in excess of 10 percent for DJD of the right knee is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


